Citation Nr: 0330668	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 until 
April 1972 and from June 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In that decision, the RO 
granted entitlement to service connection for PTSD and 
assigned a 50 percent disability rating.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit that invalidated 38 
C.F.R. § 19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this case must be 
REMANDED for the following development:

1.		The RO shall attempt to obtain any 
medical reports associated with the 
veteran's receipt of outpatient and 
inpatient treatment at the Waco, Texas 
VAMC from November 2001 to the date of 
this Remand (See VA outpatient treatment 
notes dated in November 2001, tabbed on 
the left with a yellow flag.)  If no such 
medical records exist, or if the RO is not 
able to obtain these records, it should 
note that in the veteran's claims file.  

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an updated 
VA psychiatric examination in order to 
determine the current severity of his 
PTSD.  All indicated tests and studies 
should be accomplished and the findings 
should be reported in detail.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his industrial 
activities and employability.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

4.	The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased initial evaluation for his 
PTSD.  If the claim is denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC) and be given the opportunity to 
respond.  The SSOC should include 
consideration of whether there is any 
basis for a "staged" rating or ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999)

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO 



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




